fionorabla ~Ghrarlss ii. Theobald
County     Attorney
Oalvaston County
Calveston, Tszas

Dear sir:




         Oletrlct. hss~
         oat and rellev
                                                                                     472




I
          Dlrtrlot unless Instituted within ten years iron
          the time tha sams ahall bsoorr,e Jelliquent.
                                                    -  (Under-
        ¶ acoring ours).  c
               Thle department    held   in lta   Opinion P?o. O-3315,   e
     aopy or wh ic Is
                   h ln0108ea, thst the above statute la one or
     1lmltstlc:n. It iolloas that the statute of limitation  doea not
     ixtkngulah the tar dabt. See.our ~Oplnlon .No. O-1458, a oopy or
    _whloh Is enolo8ed..
                   We have been unable to find any statute    rhloh~ s&i-
    rioally, relstes      to the method asd manner of the preparation        .
    or a delinquent      tex roll. for an lndepsnaent school district.
    Article     7337, ‘f. A. C.. S+‘, provides:
                                                         :
                   'Any lncorporstad   olty or town or a#iool
            dlstrlot   shall have the right to enforoe”Zhe
            oolleotlun   ol delinquent    tales dua it under                     .
                                                            p..



               ArtiOls   7343, V. A.. 0. ~3.. provl~os    a8 follows:
               “.*fn any. boorporateE      city or‘town fn which any
          traots’; lots,     outlots, or blocks ot land, sltusted                     i
         .ilthln     the oorporgte li.alte oi said city or town haves !~
          been returned dellcquent,        or reported sold to aald
          olty or town for the taxes due thereon, the govern-            :
        .-Ing ~body may pr~epare or oauae~ to be prepared llate
          of ~del$nquenta’inthe       same manner ee provided in
          thla ohaptar, and suoh lista: shall be certiflea         to
          88 correct by the mayor of said city or town, It any,
          and Ii said oity or town has no mayor, by the prs-
          aiding oriicer      of the governlay. body. Arter said
        -1lste hare been properly certified          to, the ecvcraln~
i         body di the city say cause llsta of dallnquants
          to  be publishad In a newspsper as provided for State
         Andycounty dsllnquent        taxes In this law. Zhen twenty
         days from the fiats or la~st tublioaticn        or aaid list or
         lists     of delinquents    has elapsed,   the governing body
         of the olty or town may direot the city’ attornay to
          rile suits ror colleotion        or said taxes, or said
         governing body may employ sose othar attorney of
&?norabla   Charles    X. Theobald,    Page 3.


         -the mu&v to file suite end the city attorney or
        rother attorney fllln(:       aald suite bhall be entitled
        :to the same reee as allowed the county attorney or
        .di5$rlct    attorney In suite ror collection        or State
        and ccauntp taxes, to be taxee a8 costs in ,the suit.
        ‘InWpandant school dletriats         mey oolleat    their de-
        linq&ent taxes ae aScve provided for oitiea             end
         townq, the school board performing the dutlea            above
       :de.mribed     for tha governing body of cities,         and the
       -prsai-Sent of tha 5chooL board perforaicJ,         t.3.s duties
         abqe .preaoribed      ror the mayor or other presiding
       -oific~er. The school board may, vhan the delinquent
       :ter:Elsts     end records are properly prepared and
       -roe&p -for suits to be riled,        ina~traat the oounty
        attorney to ille said aults and he fails           or ra-
       ~‘fuaes -to dc so rithln       sixty days the sohool bourd
        mayemploy some other attorney of the countytbo
      :-tile Ijuit. Tte oounty attornay,        or other atttirnay,
      :fillng.    tax suits for Independent .achool districts,
      -ahull:be     entitled     to the same fees aa provided by
      3swiln~aulta        for State and county tazea. Xc other
      :oounty oiiioer        shall receive any fees unless aer-
     -~rlces~are actually         perrormed, and in thst event
     :~ha.:ahall only reoeive such. feea es are~aow allowed
    : him by law for almilsr eervlcaa in civil             suits.   The
    .,.emrloyment of an sttornag to rile Suit for terSs
    :;torccitlea,       towns or Independent 5ckool diatriota
     .zshall: autherlze said attorney to file said suits,
     rawesrlto the po%ltlona and perform such other acts
       as are aeoeaaory in the collection           cf said taxes.
               ‘.“A11 lsws df thla St.-te for the pur$ose oi
       aol3ecting     delinquent State ,and county taxes are
       br.tfie     law 3ade avollable  for, and when Invoked
     : shall: be applied to, the collection      of delinquent
       taxer: of cities     and towns and independent school
       dl&rlcta      in so fer es auah law5 are ap lfcable.
     : Xdk;, Pate 3rd C. S. 1920, p. 48; Beta 2nd C.S. 1923,
       P.1~39’;”
             :By reason of the above two statutes, we quote Articlu
73361,   !I. i. C. 3. (S. B. 407, Aota l&h Leg. R..S. F. 3551,
88 r0110w8:
    4741




    . ..
           ..
           :+




Y          :
                                                                                             4%
         .
TionrqrablrCh:arlao It. Thaobald, Fag6 5.



 It. Althmqh wa nra somewhat doubtful 66 to tha anmtar to
 your quasticn, due to the ~rmieslos and Ulaorrttoufqy
 prorI6Ions   or ArtIcle6 7337 sad 7343, aupra, we ara;naver-
 thala88, Of the opioion that the echo01 distriot       in qmstion
 ma6t colpl~ with the tar!66 of Art. 7336f;    Bupra. YOU will
 notior   in the lnst ~antsnoa  or Sacltion 2 or Art1016 73361,. au-
 pm, thst    County Tax Collaotnrs, who colleot 6ahool tnxaa rrom
 tax rolZr other than State end county rella,       would JMW to ma-
 pi16 6 dclllnquant tax roll Including 611 d6lInqQaat rokool t6rar
 othrr than thos6 46llnquant prior to Esoambw 31, 1919. B6 do not
 b6116rr that ths La@slatura     lntawlad to rrq,uira   Lhu  empiiatlon
nor dslinquont   t.ex r01ls lox hcae school dlatrich     which tax roll8
oontafnsd    all   dellnqoant     aohaol      texoa   dating   baok   to   hceaber
31, 19i9 while otbnr scb001 alstriate could @oapil6 a d6linqusnt
tax roll axolu4lng tharotmm                all taxas dalinquant       for ciora than
tan   y66rse       :,                         .


             Ioo   arm   tbwafora         advisad that it ir our opinion             that
the Board or ?hetera         or     the    Taxas City L3dsp6ndeut Scimol             Ijlar
triet    ha6 no sutherity     to adoft 6~ ord6r oanosUng o&t and rd-
ii6rfsg     th6 ~QX rolls or tta distriot     or all t6xas or the di6-
trlot whloh are dallnquant for tzcr6 than tan ~yserr. This :?066
not   agply   to t&o66   taxa   dalln;uaat prior to DaoaaIbsr 31, 1919.
                                                          Yours ray        truly